Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-7, 9-31, 34-43, 45, 47-65, 68-76, 78-116, 119-121, 124, 127 have been canceled.  Claims 1-2, 8, 117-118, 122-123, 125-126, 128-129 (drawn to a fusion protein comprising dCas9 only) and newly presented claims 130-131 are still at issue and are present for examination.
Claims 32-33, 44, 46, 66-67, 77, 132-133 and all other species beyond dCas9 remain  withdrawn as drawn to non-elected invention.
Applicants' arguments filed on 4/12/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8, 117-118, 122, 125-126, 128-131 remain  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention according to previous office action. In traversal of this rejection, applicant amended claim 1 to recite “ a Cas9 that is programmed to bind to target DNA sequence by  guide RNA (gRNA)” . However, this amendment fails to overcome this rejection because the following questions remain:
1)  applicant, despite examiner’s request, failed to identify whether in claim 1 (and its dependent claims 2, 8, 117-118, 122, 125-126, 128-131), the target DNA binding site of its fusion protein is made of both dCas9 binding site and a gRNA binding site or is only directed to gRNA binding site. In other words, the relationship between the “target DNA binding site” and dCas9, gRNA and recombinase binding sites on target DNA sequence is unclear.
 (2) Applicant did not provide any guidance as to what the structural characteristics ( such as length, composition etc.) of such target DNA binding site(s) is. 
3) considering that the Cas9 protein elected is dCas9, it is assumed that function of instant construct is directed to gene regulation but if the function of this fusion product is something beyond gene regulation, applicant must provide information as how the target gene is cleaved. Applicant must bear in mind that currently no function is recited in instant claims and for a product to become allowable, it must possess both function and structure.
5) it is unknown if the fusion protein constituents are all bound together through a covalent bond or the fusion may occur by hydrostatic or hydrogen bonding etc.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  2, 8, 117-118, 122, 125-126, 128-131 remain  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26  and claims 8-9 of U.S. Patent No. 9,999,671 and 9,737,604 respectively (both cited previously), in view of  US2015/0071906 (published 3/2015) (see its SEQ ID NO:27). since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in said  patents and is covered by the patents since the patent and the application are claiming common subject matter, as follows:
in traversal of this rejection applicant has amended claim 1 to recite SEQ ID NO: 183 directed to a linker and argues that said amendment overcomes instant rejection. 
However, this linker was developed and known by applicant (and by the public) as early as 3/2015.  Since insertion/substitution of a known linker in a fusion construct  depending on the intended use, is well established and readily motivating and obvious to one of ordinary skill in the art before the effective fling of this application, applicant’s amendment to the claims does not overcome these double patenting rejections.
Claims  2, 8, 117-118, 122, 125-126, 128-131 also remain provisionally rejected on the ground of nonstatutory double patenting over claim 99 of copending US application 16/860,639 in view of US2015/0071906 (published 3/2015) for the same reasons explained above.
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651